11 N.Y.2d 1010 (1962)
I. L. F. Y. Co., Appellant,
v.
City Rent and Rehabilitation Administration et al., Respondents.
Henry L. O'Brien, Appellant,
v.
City Rent and Rehabilitation Administration et al., Respondents.
York Associates, Inc., Appellant,
v.
City Rent and Rehabilitation Administration et al., Respondents.
Webb & Knapp, Inc., Appellant,
v.
City Rent and Rehabilitation Administration et al., Respondents.
Great South Bay Co., Appellant,
v.
City Rent and Rehabilitation Administration et al., Respondents.
Court of Appeals of the State of New York.
Submitted May 14, 1962.
Decided May 17, 1962.
Motion to set cases down for argument granted and cases set down for June 12, 1962.